Citation Nr: 1024521	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  04-03 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD) for the purpose of 
entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from October 1966 to 
November 1968.  He had service in the Republic of Vietnam, 
where his awards and decorations included the Combat 
Infantryman Badge and the Purple Heart Medal.  

The Veteran died in December 1996, and the appellant is his 
surviving spouse, who seeks entitlement to periodic monthly 
benefits to which the Veteran had been entitled, but had not 
been paid, at the time of his death.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2008, at which time, it was remanded 
for further development.  The Board noted that in February 
1990, the RO had granted the Veteran's claim of entitlement 
to service connection for PTSD and had assigned a 30 percent 
disability rating, effective September 29, 1989.  The Veteran 
disagreed with that rating and perfected an appeal to the 
Board.  

In February 1992, during the course of the appeal, the RO 
granted the Veteran a 70 percent schedular rating for PTSD.  
However, it retained the original effective date of September 
29, 1989.  The RO also granted the Veteran's claim of 
entitlement to a total rating due to individual 
unemployability (TDIU) caused by his multiple service-
connected disabilities.  The RO notified the Veteran that its 
actions represented a full grant of the benefits sought on 
appeal.  Therefore, the RO considered the Veteran's Notice of 
Disagreement withdrawn, and informed the Veteran that no 
further action would be taken.

The RO's comments notwithstanding, the 70 percent schedular 
rating did not represent a full grant of benefits on appeal, 
as a still higher schedular rating was potentially available.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1991).  In any 
event, VA took no further action on the Veteran's claim for 
an increased rating for PTSD.  

In its April 2008 remand, the Board noted that the Veteran's 
claim for an increased rating for PTSD remained on appeal at 
the time of his death.  

In its remand, the Board also noted that in March 1974, the 
Veteran had submitted a claim of entitlement to service 
connection for a right knee disability but that such claim 
had never been adjudicated.  Therefore, the Board concluded 
that such claim remained open.  

In each case, the Board noted that resolution of the appeal 
and claim could potentially affect the appellant's 
entitlement to accrued benefits.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000.  Therefore, the Board directed the RO 
through the VA Appeals Management Center (AMC) to inform the 
appellant of the criteria for any accrued benefits flowing 
from the Veteran's service connection claim for right knee 
disability and for an increased evaluation for PTSD.

Pursuant to the Board's remand, the AMC informed the 
appellant of the criteria for accrued benefits and the 
information and evidence necessary to substantiate the claim.  
In April 2010, following a review of the record, the AMC 
issued the Veteran a Supplemental Statement of the Case, 
confirming and continuing the 70 percent rating for PTSD for 
the purpose of accrued benefits.  As noted above that issue 
remains on appeal and will be considered below.  

In April 2010, following a further review of the record, the 
AMC denied the claim of entitlement to service connection for 
right knee disability for the purpose of accrued benefits.  
On May 13, 2010, the AMC notified the appellant of that 
decision, as well as her appellate rights.  Although she has 
not yet done so, she has until May 13, 2011 to appeal that 
determination.  38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. § 20.302(b) (2009).  Accordingly, the Board has no 
jurisdiction over that claim, and it will not be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2009); 
38 C.F.R. § 20.101 (2009).  


FINDINGS OF FACT

1.  From the time service connection became effective on 
September 29, 1989, until the time of the Veteran's death, 
December [redacted], 1996, his service-connected PTSD had been 
productive of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality.

2.  From the time service connection became effective on 
September 29, 1989, until the time of the Veteran's death, 
December [redacted], 1996, the Veteran had been demonstrably unable 
to obtain or retain employment due to his service-connected 
PTSD.  


CONCLUSION OF LAW

From the time service connection became effective on 
September 29, 1989, until the time of the Veteran's death, 
December [redacted], 1996, the criteria for a 100 percent schedular 
evaluation for PTSD were met for the purpose of accrued 
benefits.  38 U.S.C.A. § 1155, 5121 (West 1991); 38 C.F.R. 
§§ 3.1000. 4.7, 4.132, Diagnostic Code 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that from the time service connection 
became effective on September 29, 1989, he was totally 
disabled by his PTSD.  She states that he was angry, violent, 
and suicidal.  She also states that he could not be around 
others and  could not hold a job.  Therefore, she maintains 
that a 100 percent scheduar rating for PTSD was warranted at 
the time service connection became effective.  Because he was 
entitled to a higher level of compensation which was unpaid, 
she maintains that she is entitled to that compensation as an 
accrued benefit.  After carefully considering the claim in 
light of the record and the applicable law, the Board agrees 
that from September 29, 1989 to the date of his death, the 
Veteran's PTSD was 100 percent disabling.  To that extent the 
appeal is allowed.  

Accrued benefits are periodic monetary benefits authorized 
under laws administered by the VA to which a veteran was 
entitled at the time of his death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and due and unpaid for a period not to exceed two 
years prior to the last date of entitlement.  Therefore, the 
benefits which had accrued during that period were to be paid 
to the veteran's spouse, children, or dependent parent.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

While an accrued benefits claim is separate from the 
Veteran's increased rating claim filed prior to death, the 
accrued benefits claim is derivative of the veteran's claim.  
Thus, an appellant takes the veteran's claim as it stood on 
the date of death, but within the limits established by law.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996), 
aff'g 6 Vet. App. 483 (1994).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).
Only the evidence that is of record at the time of the 
veteran's death is considered, with the exception of any 
evidence necessary to complete the application, and VA or 
service records that have not been associated with the file 
because the records are considered to be constructively part 
of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993); see also 38 C.F.R. § 3.1000(d)(4).

In 2003, there was a significant statutory change regarding 
the payment of benefits accrued and unpaid at the time of a 
veteran's death.  The governing statutory provision, 38 
U.S.C. § 5121(a), was amended by repealing the 2-year limit 
on accrued benefits such that a veteran's survivor may 
receive the full amount of the award for accrued benefits.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651 (Dec. 16, 2003).  However, Congress 
specifically stated that the amended statutory provision 
applies to deaths occurring on or after the date of enactment 
of the Act, or December 16, 2003.  As noted above, the 
veteran died in December 1996.  As such, the version of 38 
U.S.C.A. § 5121(a) as amended is not applicable in the 
instant case.

On September 29, 1989, when service connection for the 
veteran's PTSD became effective, that disability was rated in 
accordance with 38 C.F.R. § 4.132, Diagnostic Code 9411.  A 
70 percent rating was warranted when the ability to establish 
or maintain effective or favorable relationships with people 
was severely impaired.  In such cases, the psychoneurotic 
symptoms were of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent rating was warranted when the attitudes of all 
contacts, except the most intimate, were so adversely 
affected as to result in virtual isolation in the community.  
In such cases, there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy in a 
profound retreat from mature behavior, or the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411.

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 Fed. 
Reg. 52695-52702 (1996) (effective November 7, 1996, and 
codified at 38 C.F.R. § 4.130, DC's 9400-9440 (1997)).  

Under the new regulations, PTSD is rated in accordance with 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability rating is warranted when there are 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 
Id.

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003. The Board will therefore evaluate the 
veteran's service-connected PTSD under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); Prec. Op. VA Gen. Counsel 3-00 (Retroactive 
Applicability of Revised Rating Schedule Criteria to 
Increased Rating Claims, 65 Fed. Reg. 33422 (2000)); Green v. 
Brown, 10 Vet. App. 111, 117 (1997).  

A review of the evidence shows that from 1974 through 
December 1993, the Veteran was followed for PTSD by his long 
time psychiatric care providers, Robert D. Lerner, M.D., and 
Marguerite M. Blythe, M.D.  They provided weekly one on one 
therapy and found that the Veteran's PTSD was manifested 
primarily by intrusive thoughts, nightmares, and flashbacks 
of Vietnam, sleep impairment, rage reactions, avoidance of 
reminders of Vietnam, exaggerated startle response, suicidal 
and homicidal ideation, and withdrawal from others, even his 
family.  Those manifestations led to physical altercations 
and trouble with the authorities.  They reportedly caused his 
wife to fear him; and at times, he reportedly kept apart from 
his wife and family for their safety.  Although she later 
remarried the Veteran, his wife did divorce the Veteran in 
August 1990, after more than twenty five years of marriage.  

The preponderance of the Veteran's health care providers and 
examiners generally agreed that the Veteran's PTSD was 
productive of serious impairment.  In October 1986, Dr. 
Lerner reported he had treated and evaluated a large number 
of men who had served in Vietnam, including those held in 
captivity.  Even so, he stated that the Veteran had one of 
the most severe cases of PTSD he had ever encountered.  
Indeed, Dr. Lerner and Dr. Blythe considered the Veteran 
unemployable due to his service-connected PTSD; and following 
an October 1991 psychiatric examination, the VA examiner 
agreed.  In this regard, the Board notes that the Veteran was 
unemployed between 1973 and the date of his death.  

On balance, the Board finds that from the time service 
connection for PTSD became effective September 29, 1989, the 
foregoing manifestations more nearly reflected totally 
incapacitating psychoneurotic symptoms which resulted in 
unemployability and virtual isolation in the community.  
Under the rating criteria in effect prior to November 7, 
1996, a 100 percent schedular rating was warranted for PTSD.  
To that extent, the appeal is granted, and the appellant is 
entitled to any compensation that was due and unpaid for the 
two years prior to the Veteran's death.


ORDER

For the purpose of entitlement to accrued benefits, 
entitlement to an initial rating of 100 percent for PTSD is 
granted.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


